Citation Nr: 0008603	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain, claimed as a residual of a plane 
crash.

2.  Entitlement to service connection for a knee disorder, 
claimed as a residual of a plane crash.

3.  Entitlement to service connection for residuals of a head 
injury, including loss of memory, claimed as a residual of a 
plane crash or other trauma in service.

4.  Entitlement to service connection for a disability 
manifested by breathing problems, claimed as a residual of a 
plane crash.

5.  Entitlement to service connection for dental trauma, 
including chipped and broken teeth, claimed as residuals of a 
plane crash.

6.  Entitlement to service connection for scars of the head, 
face, knee, and ears, claimed as residuals of a plane crash.

7.  Entitlement to service connection for hepatitis A.

8.  Entitlement to service connection for residuals of a 
fracture of the nose, including pain and nosebleeds.

9.  Entitlement to service connection for a digestive 
disorder.

10.  Entitlement to service connection for scarring of the 
lung.

11.  Entitlement to service connection for a skin disorder 
manifested by rashes with scarring, knots, and tumors, 
including claimed as secondary to Agent Orange exposure.

12.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs), 
in Montgomery, Alabama, and St. Paul, Minneapolis.


REMAND

In his February 1995 appeal statement the veteran requested a 
personal hearing before a member of the Board of Veterans' 
Appeals (Board) at a local VA office (Travel Board hearing).  
In a later statement, he requested a personal hearing in 
Washington, D.C., before a member of the Board.  The veteran 
was contacted by the Board in an attempt to clarify his 
hearing request.  In March 2000 the Board received 
correspondence from him indicating his desire for a Travel 
Board hearing.  

The Board notes that at some ROs, hearings employing 
"videoconferencing" techniques are now possible before the 
Board in lieu of a Travel Board Hearing.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
Travel Board or Board Videoconference 
hearing.  The RO should contact the 
veteran at his last known address of 
record and through his representative and 
provide notice of the hearing.  

After the veteran and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


- 2 -


